



COURT OF APPEAL FOR ONTARIO

CITATION:  Waskowec v. Hydro One Networks
    Inc., 2013 ONCA 763

DATE: 20131217

DOCKET: C57360

Epstein, Tulloch and Pardu JJ.A.

BETWEEN

Peter Waskowec

Appellant

and

Hydro One Networks Inc.

Respondent

Peter Waskowec, acting in person

Robert Ryan, for the respondent

Heard:  December 13, 2013

On appeal from the order of Justice Nancy L. Backhouse of
    the Superior Court of Justice, dated July 4, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the order of Backhouse J. dismissing his
    application for an order of mandamus requiring the respondent, Hydro One, to
    deliver his hydro bills by courier rather than by any of the three methods of
    delivery provided for in the
Ontario Energy Board Act
.

[2]

The respondent raises a preliminary issue concerning this courts
    jurisdiction.

[3]

He argues that the decision under appeal was made pursuant to s. 6(2) of
    the
Judicial Review Procedure Act
and therefore s. 6(4) applies.  This
    section provides that an appeal lies to this court only with leave.

[4]

The appellant, in arguing that we have jurisdiction notwithstanding that
    leave has neither been sought nor granted, relies primarily on the endorsement
    of MacFarland J.A. of August 9, 2013 in which various procedural matters were
    dealt with.  The appellant says that because Justice MacFarland did not raise
    the issue of the need to obtain leave, he need not now obtain it.

[5]

The appellant also resorts to certain aspects of the
Criminal Code
. 
    However, this is a civil matter to which the procedural provisions of the
Criminal
    Code
do not apply.

[6]

In terms of the impact of the matters dealt with MacFarland J.A., we
    note that she was not asked to consider the issue of leave and she did not
    address it.  In fact, as a single judge, she would not have been able to deal
    with that issue.

[7]

We therefore agree with the respondent.  Given that the application was
    heard pursuant to s. 6(2) of the
Judicial Review Procedure Act
, an
    appeal only lies to this court with leave under s. 6(4).

[8]

Because the appellant has not obtained leave to appeal, his appeal is
    not properly before this court and therefore must be quashed.

[9]

The respondent is entitled to its costs fixed at $1,250 including
    disbursements and H.S.T.


